DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Per MPEP § 609.02(I):
it will not be necessary for the applicant to submit an information disclosure statement in the continuing application that lists the prior art cited by the examiner in the parent application unless the applicant desires the information to be printed on the patent issuing from the continuing application…  The examiner of the continuing application will consider information which has been considered by the Office in the parent application.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “A handgun is disclosed.” should be avoided.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 5 and 8 are objected to because of the following informalities: each recites “groves” in line 2, which is understood to be, and should likely be replaced with, --grooves--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0036644 to Bardy (cited in parent application S/N 16/250,072).
Re: claim 1, Bardy discloses the claimed invention including a handgun 10, e.g., Fig. 1A, comprising:4 a frame 14 composed of polymer material, ¶ [0064], the frame comprising a channel 5formed therein (wherein front guide 35 is received; compare, e.g., Figs. 1C and 2A), wherein the channel comprises sides (as shown); and a forward rail 35 positioned within the channel.
Re: claim 2, Bardy further discloses further comprising a rear rail 80 positioned within the channel (as shown).
Re: claim 3, Bardy further discloses wherein the frame comprises a first protrusion (“Front guide pins (not shown) extend through the frame 14…” ¶ [0069]) and the forward rail comprises a first cavity 44 for engaging the protrusion (…and through respective apertures 44…for arresting the front guide within the frame,” id.).
Re: claim 4, Bardy further discloses wherein the forward rail comprises a bottom panel (beneath opening 38, e.g., Fig. 4A); [and] a first side panel integrally coupled with the bottom 48).
Re: claim 5, Bardy further discloses wherein the first side panel and the second side panel 20comprise a tongue (portions above grooves 48) for engaging grooves of a slide, ¶ [0070].
Re: claim 6, Bardy further discloses wherein the frame comprises a second protrusion 100, e.g., Fig. 4C, 23and the rear rail comprises a second cavity 102, e.g., Fig. 4B, for engaging the second protrusion, ¶ [0075].
Re: claim 9, Bardy further discloses wherein the handgun is a 1911 handgun, ¶ [0063].
Further regarding claims 3 and 6, Bardy discloses “a front guide 35…embedded within the slide receiving portion 16,” ¶ [0067], and like embodiments of hammer insert 80’, 80’’, 80’’’, e.g., Figs. 9A – 9C, wherein such include depressions 170, 172, “whereupon over-molding the frame 14’ there over, molten material flows into said depressions whereby the hammer insert 80’ becomes integrated with the frame,” ¶ [0086].  This further suffices to meet the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8, and alternatively claim 3, are rejected under 35 U.S.C. 103 as being unpatentable over Bardy.
Re: claim 3, given the disclosure of Bardy of embedding front guide 35, over-molding and filling depressions in hammer inserts 80’ – 80’’, it would have been obvious to one of ordinary skill in the art at the time of invention to utilize the same mechanisms to embed the [0088], would be obvious variants, and thus, art-recognized equivalents, of those disclosed by Bardy, and thus, unpatentable over Bardy.
Re: claim 7, Bardy discloses the claimed invention including wherein the rear rail comprises a top panel (between grooves 48) and first and second side panels 106, e.g., Fig. 4C, integrally coupled with the top panel, except for the top panel being a bottom panel.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the top panel to be a bottom panel, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.  Evidence of this is the fact that Bardy uses this same configuration for the front guide, as demonstrated above.
Alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the top panel and side panels to arrive at a bottom panel having side panels, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.  Further rationale: when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395.  Here, the substitution of a bottom panel for a top panel would yield only predictable results.  Even further rationale: When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the KSR Int'l. Co. v. Teleflex lnc., 127 S.Ct. 1742 (2007).  Thus, even were the previous rationale to fail, altering the device to include a bottom panel instead of a top panel would have been obvious to try, particularly when Bardy discloses such an arrangement for the front guide.
Re: claim 8, Bardy further discloses wherein the first side panel and the second side panel 31comprise a tongue (beneath “a pair of parallely [sic] extending side rails…” ¶ [0092]) for engaging grooves of a slide (…which at the assembled position coextend with the grooves 48 of the front guide insert 35,”id., which grooves 48 have already been established as engaging grooves of a slide, ¶ [0070]).
Claims 3, 7, and 8 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Bardy in view of US 2012/0167426 to O’Clair et al. (“O’Clair,” also cited in parent application S/N 16/250,072).
Re: claim 3, Bardy discloses the claimed invention as applied above.
O’Clair teaches that it is known in the art that “the receptacle 86 is provided with angled or vertically oriented rails (not shown) for engagement into grooves or channels 90 formed in the sides of the unitary sear housing block 34 (see Figs. 3 – 5), for purposes of easily aligning the unitary sear housing block with respect to the receptacle and frame for assembly,” ¶ [0034], in the same field of endeavor.  See also, e.g., Fig. 6.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bardy as taught by O’Clair to provide the frame with a first protrusion and the forward rail with a first cavity for engaging the first protrusion in order to easily align the elements for assembly.

Re: claims 7 and 8, Bardy discloses the claimed invention as applied above including a top panel and side panels, except for a bottom panel.
O’Clair teaches a rear rail 34, e.g., Figs. 4 and 5, comprising a bottom panel (best seen in Fig. 5—the arcing portion, the grooved portion, and the front wall (not particularly called out)) in the same field of endeavor.  For the reasons and rationales provided above, it would have been obvious to one of ordinary skill in the art at the time of invention to incorporate the teaching of O’Clair, since such a modification would yield only predictable results and/or would have been obvious to try.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,022,387.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims require all the limitations of the instant claims and/or such limitations would have been obvious at the time of invention.  See, e.g., claims 3 and 7-8 above.
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
3-Jan-22